FELDER, Judge,
concurring in the result:
I join my brothers in the disposition of this case and applaud their effort to “free trial judges from the shackles of misunderstanding” generated by United States v. Giarratano, 20 M.J. 553 (A.C.M.R.), pet granted, 21 M.J. 84 (C.M.A.1985) and Unit*856ed States v. Southers, 18 M.J. 795 (A.C.M.R.1984).
In both cases the trial judges encountered situations where commanders had tampered with the testimony of potential defense witnesses. Among the remedies employed by them to rectify the problem was to restrict the government from presenting adverse evidence against the accused. The trial judge in the instant case afforded appellant the same protection. He stated that he did so in order to avoid any taint and ensure that “witnesses who might ... testify in rebuttal ... weren’t improperly influenced.” The trial counsel did not object to his ruling. Neither expressed nor implied in Giarratano, Southers, or similar cases is the concept that the remedies granted are exclusive and required. The conclusion that the trial judge in this case felt compelled under the law to restrain the government is too speculative and, without a sufficient basis, suggests that he misunderstood and misapplied the law.
While I agree it was not necessary under the facts of this case for the trial judge to adopt such remedy, I believe he did so in the spirit of the Uniform Code of Military Justice to avoid the appearance of evil in his courtroom and to foster public confidence in the fairness of court-martial proceedings. United States v. Rosser, 6 M.J. 267 (C.M.A.1979); United States v. Rodriguez, 16 M.J. 740 (A.F.C.M.R.1983); United States v. Ennis, 15 M.J. 970 (A.C.M.R.1983). The commander who tried to influence the testimony of the witnesses was also the accuser. He testified against the retention on active duty of appellant, a sergeant first class. Although the trial judge neutralized the commander’s attempt to influence the witnesses, he signalled to the public (and appellant) that in cases of this nature the accused will be accorded added due process and equitable protections in the interest of having the proceedings free from doubt as to fairness, impartiality, and legality. Since his action was reasonable under the circumstances, I refrain from criticizing it.